Citation Nr: 1047312	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1951 to July 1955.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 

FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise prior to service 
and during service.

2.  It is at least as likely as not that the Veteran's exposure 
to hazardous noise during service caused a slight decrease in his 
hearing, although the Veteran's current hearing loss is most 
likely due to a combination of factors including in-service 
exposure to hazardous noise, aging, and post-service exposure to 
hazardous noise.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the decision 
below reflects a full grant of the benefit sought, service 
connection for hearing loss, no further discussion of VA's duty 
to notify or assist the Veteran is required.  

Claims for service connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Facts and analysis

The Veteran's military occupational specialty was as an aircraft 
electrician.  A whisper test was used to evaluate the Veteran's 
hearing at the time of his service entrance examination in July 
1951 and again at the time of service separation in May 1955.  
During service, he was removed from flight line duties because of 
concerns about his hearing.  The Veteran has reported that his 
hearing was tested by methods other than the whisper test during 
service, but only the service indication and separation 
examinations are associated with the claims file.  

The Veteran sought service connection for a hearing loss 
disability in 1956.  Examination of the Veteran's hearing 
disclosed auditory thresholds varying from 5 decibels (dB) to 15 
dB at each of the levels tested in the right ear and varying from 
0 to 20 dB in the left ear.  This examination was interpreted as 
disclosing that the Veteran's hearing was normal.  The claim for 
service connection for hearing loss was denied.

In 2007, the Veteran again sought service connection for hearing 
loss disability.  The report of February 2008 VA audiology 
examination discloses that the Veteran now has acoustic 
thresholds ranging from 15 dB to 70 dB at the tested frequencies.  
The 4-frequency average hearing loss was 54 dB in the right ear 
and 60 dB in the left.  The Veteran reported that his post-
service employment as an electrical engineer did not include 
exposure to loud noise.  The examiner who conducted the February 
2008 VA examination concluded that the Veteran's current hearing 
loss was not related to his exposure to hazardous noise in 
service, because the VA examination of the Veteran's hearing 
conducted approximately one year after his service discharge 
disclosed no hearing loss.

However, the report of 2008 VA examination of the Veteran's 
hearing did not address the fact that the standards under which 
audiometric results were reported changed from reporting under 
standards set forth by the American Standards Association (ASA) 
to standards set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In August 
2010, the Board requested an expert medical opinion from the 
Veterans' Health Administration (VHA) to assist the Board to 
understand the medical evidence.  See 38 C.F.R. § 20.901 (2010).

In an August 2010 opinion, the reviewer noted that the Veteran 
incurred pre-service exposure to hazardous noise from an 
explosion.  The reviewer noted that the Veteran incurred injury 
to his eyes in this explosion, so it was likely that there was 
exposure to hazardous noise.  The reviewer noted the Veteran's 
in-service decreased hearing, and discussed the fact that, with 
conversion of the report of 1956 audiometric examination to the 
standards currently used, the Veteran manifested a hearing loss, 
as defined under current VA regulations.  Therefore, the reviewer 
concluded, it was at least as likely as not that military noise 
exposure caused a slight decrease in the Veteran's hearing, 
although his current hearing loss was a result of the combination 
of the in-service noise exposure, aging, and likely post-service 
noise exposure.

The August 2010 VHA opinion is favorable to the Veteran.  The 
2010 opinion is more persuasive than the 2008 opinion, since the 
examiner who conducted the 2008 opinion did not discuss the 
change in standards from ASA to ANSI, and did not convert the 
results of the 1956 VA examination to results that could be 
considered under the current regulation.  The record supports a 
grant of service connection for bilateral hearing loss, and the 
claim may be granted.
  

ORDER

The appeal for service connection for bilateral hearing loss is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


